DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/23/2021. Applicant's submission filed on 09/23/2021 has been entered. Accordingly, claims 1-32, 55, and 56 remain pending, claims 2-6,8, 10-25, 27-30, and 32 have been withdrawn, and claims 1, 26, 55, and 56 have been amended.
Response to Arguments
Remarks regarding interview
	In paragraph five of page 11 of the applicant’s response the applicant indicates
“Additionally, an amendment that further clarifies the differences was discussed. The Examiners noted that such amendment may overcome the current rejection, pending further search and/or consideration. Accordingly, Applicant has amended the claims as discussed during the interview”

In response to the applicants above remarks that the present claims have been amended as suggested by the examiners in overcome the rejection of record during an interview conducted on 09/08/2021 it is noted on the record that the applicant did not file amendments as discussed during the interview, please see the interview summary mailed 09/14/2021 which outline the clear direction provided to the applicant during the interview on how the applicant may amend the claims to overcome the prior art of record by to defining in the claims “findings” specifically as reciting “textual information”—not “annotations associated with the structure” as amended by the applicant in the amendments to the claims filed 09/27/2021. As “annotations” are not limited to mean “textual information”, the present amendments do not overcome the rejection 
Rejections made under 35 USC 112
	In response to the applicant’s amendments to claims 55-56 filed 09/27/2021, the rejection of claims 55-56 under 35 USC 112 have been withdrawn.
Rejections made under 35 USC 103
Applicant's arguments filed 09/27/2021 against the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in the second-third paragraphs on page 12:
“To briefly summarize, amended Claim 1 sets forth the concept of generating a display image including the ultrasonic image and a support image indicating annotations associated with the structure. As discussed during the interview, the Kim reference fails to disclose or suggest any type of annotations associated with the structure. 
At best, Kim discusses the technique of overlaying the 2D medical image 1033 and the first cross-sectional image 1020 (ultrasonic image) so as to detect the position of the probe 121 on the second coordinate system.1 However, as explained during the interview, Kim never teaches or suggests displaying any type of annotation that is related to the structure depicted in, for example, Kim's Figure 10”

As with the above note regarding the response to applicant’s remarks regarding the interview conducted on 09/08/2021, applicant’s statements regarding what was discussed during the interview are a mischaracterization of what was discussed and agreed upon. There was no agreement that Kim “fails to disclose or suggest any type of annotations associated with the structure”. What accurately was discussed is that while Kim does disclose indicators, graphical representations associated with the structure being displayed, Kim does not disclose the specific type of displayed annotation comprised of “textual information” indicative of the findings associated with the anatomical structure, such as indicated by the applicant in paragraphs [0077], [0132], and [0145] of the specification from the PG Pub for this application, e.g. Kim does not names of portions in the living body, data about physiological functions, diagnosis/treatment information of a disease” (emphasis added, from applicant’s [0077]), “a search word input to the input region and an organ name, a portion name, a vein name” (emphasis added, from applicant’s [0132]), and “names related to the organs, the blood vessels, and the like included in the ultrasonic image. . . 6 displays the readout names as a menu, as shown in a support image G61 of FIG. 14. The operator assigns the displayed names to the organs, the blood vessels, and the like included in the ultrasonic image” (emphasis added, from applicant’s [0145]). If the applicant wishes to amend the claims to overcome the prior art rejection of record, the applicant should file amendments as specifically outlined in the interview summary mailed 09/14/2021.
Please see the definition of “annotation” as defined in the Dictionary of Military and Associated Terms (US Department of Defense 2005), which defines an annotation as “a marking placed on imagery or drawings for explanatory purposes or to indicate items or areas of special importance”. 
Therefore, broadest reasonable interpretation, the term “annotation” is not limited to sematic/textual type of annotation known in the art where each pixel is assigned to an identifier class as commonly used in computed tomographic image analysis, and is interpreted to mean any type of visual information known in the art of image analysis used to indicate, highlight, or to demarcate an object or info in any other visual way to inform a viewer associated with a structure of interest within a displayed image. For illustrated purposes, see US pat. No. 10354049 (not currently being relied on as prior art), col. 3, lines 9-13 which describes that while image “annotations” are typically thought to include “textual information”, it should be appreciated various visual information including shapes, dimensions, and the like of particular elements of an image”.
Accordingly, under BRI, Kim does disclose the newly amended limitations as recited in the claim, please see support in Kim in, but not limited to, paragraphs [0013]-[0017], [0024] the selected two-dimensional (2D) medical image corresponding to the first cross-sectional image among a plurality of 2D medical images forming the 3D medical image is selected based on an anatomical feature [annotation] appearing in the first cross-sectional image, [0073] which discloses that information, that has been interpreted to be the claimed “annotation”, is input which indicate a blood vessel having a darker brightness value in the ultrasonic wave medical image than in the background, the information [annotation] may also include specific information about the anatomical features of a known structure such as a diaphragm that has a known plane having a curvature of a predetermined value, and the specific anatomical features of a known structure such as the inferior vena cava as a blood vessel having a diameter of about 10 mm or higher. By inputting this information in advance, the information[annotation] input into the displayed image characterizes aspects of anatomical features such as their shapes, sizes, and positioning. Also see, [0085] see annotations shown as sectional plane 1011 with directional arrow and also shown as the position corresponding to the position B1 of the probe 121 shown overlain over the support image 1010 in FIG. 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 26, 31, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140235998, hereafter “Kim”).
Regarding claim 1, Kim discloses an ultrasonic diagnosis apparatus comprising:
a position detector configured to detect a position in a three-dimensional space of one of an ultrasonic image and an ultrasonic probe (“In the first medical apparatus 120 [ultrasound], the position of a section to be captured varies according to a movement of the probe 121…in order to identify where a medical image  [ultrasonic] captured by the first medical apparatus 120 [ultrasound] is located in a virtual coordinate system [first], the movement of the probe 121 is sensed…to sense the movement of the probe 121, one approach is a method of sensing a change in a magnetic field by using a magnetic tracker in the probe 121 or and another approach is a method of sensing an optical change with an infrared or color camera [position detector] by attaching an optical marker to the probe 121” [0060]); and
control circuitry (“The hardware components may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller” [0135]) configured to:
use a vivisection view defined in a three-dimensional space (“In operation S315, further, 
associate a structure related to a subject (“The anatomical object may be a part of a human body, such as organs, blood vessels, lesions, and bones, or boundaries between organs. In an example, the first cross-sectional image provides a distinguishable [vivisection] view of the anatomical object. Here, segmentation refers to separation of an anatomical object from a background image and its parts from one another. Segmentation information about the anatomical object to be segmented may be input to the medical image registration apparatus 130 in advance, based on known characteristics of how certain tissues tend to appear in medical imagery” [0073]) included in the ultrasonic image with a structure included in the vivisection view using a position and orientation in a first three-dimensional coordinate system of the structure related to the subject included in the ultrasonic image and a position and orientation in a second three-dimensional coordinate system of the structure included in the vivisection view (“The medical image registration apparatus 130 may perform registration [association] of the medical images captured [with structure] by the first [ultrasonic] and second [for the vivisection view] medical apparatuses 120 and 110 by mapping the different virtual coordinate systems of the first and second medical apparatuses 120 and 110 to one another. 3-axis position information (x, y, z) [position] and 3-axis rotation information (roll, pitch, yaw) [orientation] are used together to determine a section from which a medical image is captured in the virtual coordinate systems used by the first and second medical apparatuses 120 and 110” [0058]); and
displaying an image  indicating image graphics associated with the structure ([0073] the method 130 segments an anatomical object in the first cross-sectional image and an anatomical 
and in an alternate embodiment, Kim discloses generating a display image including the ultrasonic image and at least a support image (“A single physical screen can include multiple displays [images] that are managed as separate logical displays [images] permitting [indicating] different content to be displayed on separate displays although part of the same physical screen” [0133]) indicating annotations associated with the structure ([0073] information [annotations] characterizes[associate] aspects of anatomical features such as their shapes, sizes, and positioning, [0085] see annotations shown as structure 1011 with directional arrow and also shown as the position corresponding to the position B1 of the probe 121 shown on support image 1010 in FIG. 10). 
It is noted that although the teachings of Kim cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Kim teaches that a wide range of different embodiments can be constructed based on its disclosure ([0134]), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing 
Regarding claim 7, Kim substantially discloses all the limitations of the claimed invention, specifically, Kim discloses wherein the control circuitry performs association by enlarging, reducing, or deforming the second three-dimensional coordinate system based on the first three-dimensional coordinate system (“Referring to FIG. 10, a 3D medical image 1030 includes a plurality of 2D medical images” [0072] and “If the resolutions of the first cross-sectional image 1020 and the 2D medical image 1030 are different from each other, one or both of the images may be up-scaled [enlarged] or down-scaled [reduced] in order to cause both images to have the same resolution. When the 2D medical image 1033 and the first cross-sectional image 1020 are overlaid with each other, the medical image registration apparatus 130 sets the position B1 of the probe 121 in the 2D medical image 1033 based on the information about the probe location and the coordinate systems. Thus, the medical image registration apparatus 130 detects in the second coordinate system the position B2 corresponding to the position B1 where the probe is located” [0086]).
Regarding claim 9, Kim substantially discloses all the limitations of the claimed invention, specifically, Kim discloses further comprising:
an interface configured to accept designation from an operator (“the image output by the image output device 930 is displayed on the image display apparatus 140, such as a monitor. The image display apparatus 140 may be implemented as a liquid crystal display (LCD), a light-
wherein the control circuitry associates the structure related to the subject included in the ultrasonic image with the structure included in the vivisection view using a position and orientation in the first three-dimensional coordinate system of a structure designated via the interface (“Segmentation information about the anatomical object to be segmented may be input [via the interface] to the medical image registration apparatus 130 in advance, based on known characteristics of how certain tissues tend to appear in medical imagery” [0073]) and a position and orientation in the second three-dimensional coordinate system of the structure included in the vivisection view (“The mapping of the virtual coordinate systems may include generating a first cross-sectional image of the real-time medical image, selecting a two-dimensional (2D) medical image corresponding to the first cross-sectional image among a plurality of 2D medical images forming the 3D medical image based on an anatomical feature appearing in the first cross-sectional image, and generating a coordinate conversion function to convert the coordinate system used by the first medical apparatus to the coordinate system used by the second medical apparatus based on the selected 2D medical image and the first cross-sectional image” [0013]).
Regarding claim 26, Kim discloses a scan support method for an ultrasonic diagnostic apparatus, the method comprising:
detecting a position in a first three-dimensional coordinate system of one of an ultrasonic image and an ultrasonic probe (“In the first medical apparatus 120 [ultrasound], the position of 
associating a structure related to a subject (“The anatomical object may be a part of a human body, such as organs, blood vessels, lesions, and bones, or boundaries between organs. In an example, the first cross-sectional image provides a distinguishable [vivisection] view of the anatomical object. Here, segmentation refers to separation of an anatomical object from a background image and its parts from one another. Segmentation information about the anatomical object to be segmented may be input to the medical image registration apparatus 130 in advance, based on known characteristics of how certain tissues tend to appear in medical imagery” [0073]) included in the ultrasonic image with a structure included in the vivisection view  using a position and orientation in the first three-dimensional coordinate system of the structure related to the subject included in the ultrasonic image and a position and orientation in a second three-dimensional coordinate system of the structure included in a vivisection view (“The medical image registration apparatus 130 may perform registration [association] of the medical images captured [with structure] by the first [ultrasonic] and second [for the vivisection view] medical apparatuses 120 and 110 by mapping the different virtual coordinate systems of the first and second medical apparatuses 120 and 110 to one another. 3-axis position information (x, y, z) [position] and 3-axis rotation information (roll, pitch, yaw) [orientation] are used together to determine a section from which a medical image is captured in the virtual coordinate systems 
displaying an image  indicating annotations associated with the structure ([0073] the method 130 segments an anatomical object in the first cross-sectional image and an anatomical object in the 3D medical image, segmentation information about the anatomical object to be segmented is input to the medical image registration apparatus 130 in advance which includes information/annotations indicating/associating a blood vessel having a darker brightness value in the ultrasonic wave medical image than a background), 
and in an alternate embodiment, Kim discloses generating a display image including the ultrasonic image and at least a support image (“A single physical screen can include multiple displays [images] that are managed as separate logical displays [images] permitting [indicating] different content to be displayed on separate displays although part of the same physical screen” [0133]) indicating annotations associated with the structure ([0073] information/annotations characterizes/associate aspects of anatomical features such as their shapes, sizes, and positioning). 
It is noted that although the teachings of Kim cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Kim teaches that a wide range of different embodiments can be constructed based on its disclosure ([0134]), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., multiplanar reconstruction), and the 
Regarding claim 31, Kim substantially discloses all the limitations of the claimed invention, specifically, Kim discloses wherein the association is performed by enlarging, reducing, or deforming the second three-dimensional coordinate system based on the first three-dimensional coordinate system (“Referring to FIG. 10, a 3D medical image 1030 includes a plurality of 2D medical images” [0072] and “If the resolutions of the first cross-sectional image 1020 and the 2D medical image 1030 are different from each other, one or both of the images may be up-scaled [enlarged] or down-scaled [reduced] in order to cause both images to have the same resolution. When the 2D medical image 1033 and the first cross-sectional image 1020 are overlaid with each other, the medical image registration apparatus 130 sets the position B1 of the probe 121 in the 2D medical image 1033 based on the information about the probe location and the coordinate systems. Thus, the medical image registration apparatus 130 detects in the second coordinate system the position B2 corresponding to the position B1 where the probe is located” [0086]). 
Regarding claim 55, Kim substantially discloses all the limitations of the claimed invention, specifically, Kim discloses wherein the image calculation circuitry generates the ultrasonic image and at least the support image indicating the annotations associated with the structure selected by a user ([0058] the medical image registration apparatus 130 in FIG. 1 produces/generates a registered medical image, [0057] the support image is [0062] previous acquired and stored as 
Regarding claim 56, Kim substantially discloses all the limitations of the claimed invention, specifically, Kim discloses further comprising: generating the ultrasonic image and at least the support image indicating the annotations associated with the structure selected by a user ([0058] the medical image registration apparatus 130 in FIG. 1 produces/generates a registered medical image, [0057] the support image is [0062] previous acquired and stored as second medical images by a second imaging device 110 in FIG 1.  which are processed as a 3D medical image volume using MPR which yields/indicates examination information about a 3D medical image volume/structure desired structure selected by the user, [0071], [0072], [0073] as seen in FIG. 10, an image 1020 as the first cross-sectional image that is generated by the process described above, under the direction of the command to select the desired cross-section on the 3D volume/anatomic structure/feature that is input by the user via the user interface); and displaying the ultrasonic image and the at least the support image together ([0058] by overlaying the first and second medical image or by arranging the first/ultrasound image and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/AMY J SHAFQAT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793